Citation Nr: 1236039	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  04-44 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability, to include residuals of an injury to the left acromioclavicular joint. 

2.  Entitlement to service connection for a cervical spine disability, including degenerative disc and joint disease. 

3.  Entitlement to service connection for shingles (herpes zoster), to include as secondary to service-connected low back disability and/or service-connected sciatic neuropathy of the right lower extremity. 


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel



INTRODUCTION

The Veteran had active military service from July 1979 to August 1999. 

This case is before the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Oakland, California. 

These issues were remanded by the Board in March 2009.  At that time, the Board determined that new and material evidence had been presented to reopen the Veteran's claim of entitlement to service connection for a left shoulder disability, to include residuals of an injury to the left acromioclavicular joint.  In addition, the Board remanded the underlying claim for service connection for a left shoulder disability, and also remanded the Veteran's claims for service connection for a cervical spine disability, including degenerative disc and joint disease, and shingles (herpes zoster), to include as secondary to service-connected low back disability and/or service-connected sciatic neuropathy of the right lower extremity.  This case was remanded by the Board again in October 2010.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

This case was most recently before the Board in October 2010 when it was remanded for additional development, to include obtaining a VA medical opinion.  The Veteran's claims file was apparently lost at some point thereafter, and an attempt was made to rebuild the file.  However, the Board notes that after this attempt significant portions of the Veteran's claims file still have not been located. 

In this regard, the Board notes that the Veteran's complete military records, his service connection claim from 2006, notice of disagreement, April 2008 statement of the case, substantive appeal, July 2010 supplemental statement of the case (SSOC), and numerous duty to assist letters are still missing.  The August 2012 SSOC associated with the claims file does not indicate when the Veteran was notified that his claims file had been lost, which information (if any) had been requested from the Veteran, or the steps taken by the RO/AMC to rebuild the claims file.  The Board finds that, in light of the VA's duty to assist, the significant gaps in the appellate record in the Veteran's rebuilt claims file preclude adjudicating the claims on appeal until the RO/AMC provides more information about any attempts to obtain the missing records. 

On remand, the Veteran should be requested to provide copies of all relevant documents dated prior to August 2012, to include correspondence to or from VA and medical records, which may be in his possession.  In this regard, the Board notes that if a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Moreover, there appear to be outstanding treatment records in this case.  The record shows that the Veteran received both VA and private medical treatment.  In particular, the record references a November 1999 VA (QTC) examination of the left shoulder which is not included in the claims file.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, further development to obtain treatment records is in order on remand.


Finally, in August 2012, subsequent to the issuance of the most recent SSOC in August 2012, additional evidence including cervical spine treatment records was associated with the claims file.  There is no indication that this pertinent evidence was reviewed by the RO/AMC in conjunction with the appeal (the evidence is not listed in the rating decision or SSOC of record), and such consideration was not waived by the appellant.  Accordingly, the originating agency must be given the opportunity to review this evidence before the Board can enter a decision.  See 38 C.F.R. § 20.1304(c) (2011).

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should ask the Veteran to provide copies of all relevant documents dated prior to August 2012, to include correspondence to or from VA and treatment records, which may be in his possession.  A copy of any response(s), to include a negative reply, should be included in the rebuilt claims file. 

2.  The RO or the AMC should arrange for exhaustive development to secure any outstanding records missing from the Veteran's missing claims file, to include military records and VA records.  The search should encompass all sources of information, including but not limited to, the service department, the RO and the Records Management Center.  The scope of the search should be documented for the record.

If the claims file cannot be located, the RO or the AMC should make a formal finding as to the unavailability of the Veteran's original claims file.  All records and information obtained should be associated with the claims file. 

If no additional records are obtained, it should be certified for the record that the records do not exist and that all avenues of search have been exhausted.  The Veteran must be advised that no additional records were located. 

3.  Thereafter, the RO or the AMC should readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, provide the Veteran with a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

